                                               United States Bankruptcy Court
                                                    District of Arizona
In re:                                                                                                     Case No. 20-08940-BKM
RAFAEL TURNER                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0970-2                  User: hughesl                      Page 1 of 1                          Date Rcvd: Aug 04, 2020
                                      Form ID: van052                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 06, 2020.
db             +RAFAEL TURNER,   8330 NORTH 19TH AVENUE,   #2064,   PHOENIX, AZ 85021-5276

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 06, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 4, 2020 at the address(es) listed below:
              DALE D. ULRICH   AZ18@ecfcbis.com
              U.S. TRUSTEE   USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                            TOTAL: 2




        Case 2:20-bk-08940-BKM Doc 16 Filed 08/04/20 Entered 08/06/20 21:46:12                                                 Desc
                             Imaged Certificate of Notice Page 1 of 3
FORM VAN−052
REVISED 08/01/2018



                            UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF ARIZONA

In re:                                                          Case No.: 2:20−bk−08940−BKM

    RAFAEL TURNER                                               Chapter: 7
    8330 NORTH 19TH AVENUE
    #2064
    PHOENIX, AZ 85021
    SSAN: xxx−xx−0499
    EIN:

Debtor(s)


                     ORDER FOR PAYMENT OF FILING FEES IN INSTALLMENTS

   Debtor('s) have not paid the full filing fee in this case.

   IT IS ORDERED that the debtor(s) pay the filing fees still owing, namely, $ 255.00 as follows:

                               $ 85.00    to be paid on or before 9/15/20
                               $ 85.00    to be paid on or before 10/13/20
                               $ 85.00    to be paid on or before 11/10/20

   IT IS FURTHER ORDERED that until the filing fee is paid in full the debtor(s) shall not pay any money or
transfer any property to their attorney, or any other person who rendered services to the debtor(s) in connection with
this case.

    IT IS FURTHER ORDERED that if the Debtor(s)' circumstances are such that cause may be shown for an
extension of time to pay any installment, the Debtor(s) must file a written request for an extension with the Court
setting forth those circumstances before the due date of the installment date to be extended.

   IT IS FURTHER ORDERED that the failure to pay any installment in a timely manner, coupled with a failure to
timely request an extension of time for the payment of the installment shall result in dismissal of this case.


Date: August 4, 2020                                            BY THE COURT



Address of the Bankruptcy Clerk's Office:                       HONORABLE Brenda K. Martin
U.S. Bankruptcy Court, Arizona                                  United States Bankruptcy Judge
230 North First Avenue, Suite 101
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000
www.azb.uscourts.gov




    Case 2:20-bk-08940-BKM Doc 16 Filed 08/04/20 Entered 08/06/20 21:46:12                                    Desc
                         Imaged Certificate of Notice Page 2 of 3
                   UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF ARIZONA



                NOTICE TO CUSTOMERS REGARDING PAYMENT
                             OF FILING FEES

The Court accepts cashier's checks or money orders payable to Clerk, U.S. Bankruptcy Court. Payments must be made
in person or by mail at the Phoenix or Tucson Clerk's Office locations. Personal checks cannot be accepted for
payment of filing fees.




   NOTICE TO CUSTOMERS PRESENTING CHECKS FOR PAYMENT
                OTHER THAN FOR FILING FEES
                                            (In Person or By Mail)

When you provide a check as payment, you authorize us either to use information from your check to make a
one−time electronic fund transfer from your account or to process the payment as a check transaction. For inquiries,
please call 602−682−4215.

When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your
account as soon as the same day you make your payment, and you will not receive your check back from your
financial institution. Upon notification of clearance, the check will be destroyed.




                      NOTICE TO CUSTOMERS − PRIVACY ACT

A Privacy Act Statement required by 5 U.S.C. § 552a(e)(3) stating our authority for soliciting and collecting the
information from your check, and explaining the purposes and routine uses which will be made of your check
information, is available from the Federal Register at:
https://www.federalregister.gov/documents/2003/02/04/03−2521/privacy−act−of−1974−as−amended−system−of−records,
or call toll free at 1−866−945−7920 to obtain a copy by mail. Furnishing the check information is voluntary, but a
decision not to do so may require you to make payment by some other method.




   Case 2:20-bk-08940-BKM Doc 16 Filed 08/04/20 Entered 08/06/20 21:46:12                                   Desc
                        Imaged Certificate of Notice Page 3 of 3
